ORDER
PER CURIAM.
Appellant Vince Ventimiglia (Ventimig-lia) appeals from the judgment of the St. Louis County Municipal Court (County) finding Ventimiglia guilty of the offense of third-degree assault in violation of Section 716.065, St. Louis County Revised Ordinances (SCLRO), and sentencing him to a fine of $500 plus court costs. On appeal, Ventimiglia argues the trial court erred in finding Ventimiglia guilty of assault because (1) it failed to advise Ventimiglia of his constitutional rights to counsel, to a jury trial, and to testify when there was no evidence in the record that he waived such rights; (2) it failed to hold a hearing on the recantation of the victim, and to grant *82Ventimiglia a new trial based on the recantation; (3) it suppressed evidence that victim had pleaded guilty to assaulting Ven-timiglia; and (4) it did not have subject matter jurisdiction over ordinance violations occurring in unincorporated St. Louis County. We affirm and deny Respondent’s motion to dismiss.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).